Finch, P. J.
(dissenting in part). The right to picket peacefully is now well established.
There is nothing in this record which shows that the unions are responsible for the disorders arising outside of these theatres. If this disorder could be traced to them, then it is equally well established that where they are responsible for violence and disorder they forfeit the right to picket. Since this record does not establish that they are responsible for violence and disorder, the right to picket with at least two pickets should not be taken away from them.
The order appealed from should be modified by permitting peaceful picketing by at least two pickets and an immediate trial should be had of the action, and as so modified affirmed.
Order affirmed, with twenty dollars costs and disbursements.